United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4346
                                    ___________

Kenneth Lee Derring,                  *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
R. D. Bailey, Lieutenant, Maximum     *
Security Unit, Arkansas Department    *       [UNPUBLISHED]
of Correction,                        *
                                      *
             Appellee.                *
                                 ___________

                           Submitted: March 3, 1998

                                Filed: March 5, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Arkansas inmate Kenneth Lee Derring appeals the district court&s1 order
dismissing, without prejudice, his 42 U.S.C. § 1983 action. Having carefully reviewed
the record, we conclude the district court&s decision was correct. See Prison Litigation



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Reform Act of 1995, Pub. L. No. 104-134, § 803(d), 110 Stat. 1321-66, 1321-71
(1996) (codified at 42 U.S.C.A. § 1997e(a) (West Supp. 1997)) (“No action shall be
brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner . . . until such administrative remedies as are available are
exhausted”). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-